Petition for writ of habeas corpus. [1] Petitioner was charged with the crime of murder. He interposed the pleas of not guilty and not guilty by reason of insanity. Upon the first of said pleas he was found guilty by the jury of murder in the second degree, but upon his plea of not guilty by reason of insanity, the jury returned a verdict in his favor. Pursuant to section 1026 of the Penal Code, and in accordance with the terms of said section, the trial court issued its order committing petitioner to the Mendocino State Hospital at Talmage, California. One year has not expired since the date of said commitment. Upon the authority of In the Matter of theApplication of Mary Slayback for a Writ of Habeas Corpus, Crim. No. 3306 (ante, p. 480 [288 P. 769]), the petition is hereby denied and the petitioner is remanded to the custody of the superintendent of said hospital.
Shenk, J., Preston, J., Waste, C.J., Seawell, J., and Richards, J., concurred.
 *Page 1